Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parker (US 2019/0128639 A1).
Regarding claim 6, Parker discloses a firearm (title), said firearm comprising:
a receiver (21);
a barrel (23) mounted on said receiver, said barrel having a breech end;
a butt stock (30, 32, 33) movably mounted on said receiver adjacent to said breech end of said barrel;
a cover (32) mounted on said butt stock, said cover being slidably movable relatively to said butt stock, a portion of said cover extending toward said breech end of said barrel (fig. 1); wherine
said butt stock is slidably movable between a closed position wherein said portion of said cover (when 32 is in the forward most position towards the receiver) is positioned in overlying relation to said breech end of said barrel, and an open position (when 32 is further back than the forward most position) wherein said portion of said cover is positioned in spaced relation away from said breech end of said barrel, thereby exposing said breech end (par. 78).
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.
However, the claims (e.g. claims 1, 4, 6 and 7) contain limitations concerning the method/manner of operating the firearm.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parker (US 2019/0128639 A1).
Regarding claim 1, Parker discloses a firearm (title), said firearm comprising:
a receiver (21);
a barrel (23) mounted on said receiver, said barrel having a breech end;
a butt stock (30, 32, 33) movably mounted on said receiver adjacent to said breech end of said barrel;
a cover (32) mounted on said butt stock, a portion of said cover extending toward said breech end of said barrel (fig. 1); wherein
said butt stock is movable between a closed position wherein said portion of said cover (when 32 is in the forward most position towards the receiver) is positioned in overlying relation to said breech end of said barrel, and an open position (when 32 is further back than the forward most position) wherein said portion of said cover is positioned in spaced relation away from said breech end of said barrel, thereby exposing said breech end (par. 78).
Parker does not explicitly disclose the hinge connecting said cover to said butt stock, said hinge defining an axis of rotation, said cover being rotatable about said axis between said closed position and said open position.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a hinge connection, since the equivalence of hinges and other connecting components for their use in the firearm art and the selection of any known equivalents to connect movable components would be within the level of ordinary skill in the art.
Regarding claim 2, Parker discloses the claimed device including a shotgun (par. 68) except he does not disclose a bullpup configuration.  Parker discloses that it is known in the art to provide this type of buttstock in a shotgun.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide this type of buttstock with a shotgun in a bullpup configuration since this type of buttstock can be used in various types of firearms and shotguns (par. 68).  It is well settled case law that a reference is valid for what it would convey explicitly or implicitly to one skilled in the art.  See In re Aller et al. 105 USPQ 233, In re McKee et al. 37 USPQ 613, In re Meinhardt 157 USPQ 270.
Regarding claims 3-5, 7, and 9, Parker discloses the claimed invention except for an ammunition elevator, a spring, a latch, a cam track and a cam follower.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have all of these components, since the equivalence of springs, latches, cams, etc for their use in the firearm art and the selection of any known equivalents to connect components to one another would be within the level of ordinary skill in the art.  Parker also teaches the use of latches (100, 101). 
Regarding claim 8, see the rejections of claim 2 above.
In the alternative, regarding claims 1-9, Parker discloses the claimed invention except he may not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 11326845. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the prior patent.  
Claim 1 of the prior patent discloses the claimed invention except for the hinge connection.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a hinge connection, since the equivalence of hinges and other connecting components for their use in the firearm art and the selection of any known equivalents to connect movable components would be within the level of ordinary skill in the art.
Claim 6 of the current application is broader than claims 13-14 of the prior patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown (US 20170205187 A1) and Frickey (US 20060048425 A1) appear to anticipate or make obvious most of the claims as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641